BLODGETT, P. J.
Heard upon motion to modify a final decree.
This bill in equity was originally heard in this Court and specific performance of an agreement to convey certain real estate was ordered. The appeal from such order directing respondents to convey their interest was' heard by the Supreme Court and the decision of the lower court was sustained.
Under this agreement the complainant was to deposit $500 with certain attorneys to pay a claim pending against said Giovanni Antonelli by P. D. Cecea & Co. Simeone failed to make such deposit and the claim went to judgment and the interest of said An-tonelli in said real estate was sold upon an execution to Frank Columba for $5 in consequence of the failure to make such deposit.
•Subsequently complainants pur--chased the interest of said Columba for which they paid $665, the amount of the judgment and expenses.
The original decree ordered' respondents to convey said real estate upon payment of $2,122. The modification asked for is to order respondents to convey said real estate upon payment of $2,122 plus interest, less $665 paid by complainants to satisfy said judgment of P. D. Cecea & Co.
It was the failure on part of complainants to carry out their part of the original agreement which caused this payment of $665.
Decree for modification as asked for may be entered.